Exhibit 10.5

2008 FORM OF AMENDMENT TO EMPLOYMENT AGREEMENT IN RESPONSE TO
INTERNAL REVENUE CODE SECTION 457A

     AMENDMENT TO EMPLOYMENT AGREEMENT (“Amendment”) dated as of _____________,
2008 between XL Capital Ltd, a Cayman Islands corporation (the “Company”) and
_____________ (the “Executive”).

     WHEREAS, the Company and the Executive are parties to an Employment
Agreement dated as of ______________ (the “Agreement”);

     WHEREAS, the Company and the Executive wish to amend the Agreement as set
forth herein;

     NOW, THEREFORE, in consideration of the mutual covenants herein contained,
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the Company, the Guarantors (as defined in the
Agreement) and the Executive hereby agree as follows:

     1. The last paragraph of Section 8(d)(iii) is amended by deleting “10 days
thereafter” and replacing it with “on the date of the 409A Change in Control.”

     2. The first sentence of Section 18(d) is amended to read in its entirety
as follows:

  “Each Party shall bear its own costs incurred in connection with any
proceeding under Sections 18(a) or 18(b) hereof, including all legal fees and
expenses; provided, however, that the Company shall bear all such costs of the
Executive (to the extent such costs are reasonable) if the Executive
substantially prevails in a proceeding following her “separation from service”
(as defined below) with the Company.  

     3. Section 25(b) is amended to read in its entirety as follows:

       “(b) Without prejudice to the characterization of any other amounts
payable under this Agreement, the parties hereto specifically intend that any
amounts payable under Section 8(d)(ii)(A)-(C), Section 8(d)(iii)(A)-(D) and
Section 11 will not be considered deferred compensation for purposes of Section
409A due to Treas. Reg. Section 1.409A-1(b)(4) or another applicable exception.
However, notwithstanding any provision to the contrary in this Agreement, if the
Executive is deemed on the date of her “separation from service” (within the
meaning of Treas. Reg. Section 1.409A-1(h)) with the Company to be a “specified
employee” (within the meaning of Treas. Reg. Section 1.409A-1(i)), then with
regard to any payment or benefit that is considered deferred compensation under
Section 409A payable on account of a “separation from service” that is required
to be delayed pursuant to Section 409A(a)(2)(B) of the Code (after taking into
account any ap-  

 

--------------------------------------------------------------------------------



  plicable exceptions to such requirement), such payment or benefit shall be
made or provided on the date that is the earlier of (i) the expiration of the
six (6)-month period measured from the date of the Executive’s “separation from
service,” or (ii) the date of the Executive’s death (the “Delay Period”). Upon
the expiration of the Delay Period, all payments and benefits delayed pursuant
to this Section 25(b) (whether they would have otherwise been payable in a
single sum or in installments in the absence of such delay) shall be paid or
reimbursed to the Executive in a lump sum and any remaining payments and
benefits due under this Agreement shall be paid or provided in accordance with
the normal payment dates specified for them herein. Notwithstanding any
provision of this Agreement to the contrary, for purposes of any provision of
this Agreement providing for the payment of any amounts or benefits upon or
following a termination of employment, references to the Executive’s
“termination of employment” (and corollary terms) with the Company shall be
construed to refer to the Executive’s “separation from service” (within the
meaning of Treas. Reg. Section 1.409A-1(h)) with the Company. With respect to
any reimbursement or in-kind benefit arrangements of the Company and its
subsidiaries that constitute deferred compensation for purposes of Section 409A,
except as otherwise permitted by Section 409A, the following conditions shall be
applicable: (i) the amount eligible for reimbursement, or in-kind benefits
provided, under any such arrangement in one calendar year may not affect the
amount eligible for reimbursement, or in-kind benefits to be provided, under
such arrangement in any other calendar year (except that the health and dental
plans may impose a limit on the amount that may be reimbursed or paid), (ii) any
reimbursement must be made on or before the last day of the calendar year
following the calendar year in which the expense was incurred, and (iii) the
right to reimbursement or in-kind benefits is not subject to liquidation or
exchange for another benefit. Whenever a payment under this Agreement specifies
a payment period with reference to a number of days (e.g., “payment shall be
made within thirty (30) days after termination of employment”), the actual date
of payment within the specified period shall be within the sole discretion of
the Company. Whenever payments under this Agreement are to be made in
installments, each such installment shall be deemed to be a separate payment for
purposes of Section 409A.”  

     4. The definition of “Good Reason” in Exhibit B is amended to read in its
entirety as follows:   

       “For purposes of this Agreement, “Good Reason” shall mean any of the
following, unless done with the prior express written consent of Executive:    
           (i) (A) The assignment to Executive of duties materially inconsistent
with Executive’s position (including duties, responsibilities, status, titles or
offices as set forth in Section 3 hereof); (B) any material diminution or
material reduction of Executive’s duties or responsibilities except in
connection with the termination of Executive’s employment for Cause, disability
or as a result of Executive’s death or by Executive other than for Good Reason;
(C) a material diminution in the authorities, duties or responsibilities of the
supervisor to whom Ex-  

 

-2-

--------------------------------------------------------------------------------



  ecutive is required to report; or (D) a material diminution in the budget over
which Executive retains authority;                (ii) The (A) material
reduction in Executive’s Base Salary from the level in effect immediately prior
to the Change in Control, or (B) material diminution in bonus opportunity that
results in a material reduction in Executive’s compensation;          
     (iii) Any material breach by the Company or the Guarantors of this
Agreement or any material agreement entered into pursuant thereto;          
     (iv) Notwithstanding the provisions of Section 3(b) of this Agreement,
requiring Executive to be based at any office or location that is greater than
35 miles from the office or location at which Executive was principally located
immediately prior to the Change in Control;               (v) During the
Post-Change Period, the failure to continue in effect any material compensation
or incentive plan in which Executive participates immediately prior to the time
of the Change in Control unless an equitable arrangement (embodied in an ongoing
substitute or alternative plan providing Executive with substantially the same
aggregate economic opportunity on an after-tax basis available to the Executive
immediately prior to the Change in Control) has been made with respect to such
plan in connection with the Change in Control, or the failure to continue
Executive’s participation therein on substantially the same basis as existed at
the time of the Change in Control, which in any such case results in a material
reduction in Executive’s compensation.                Notwithstanding any
provision in this Agreement to the contrary, the Executive must give written
notice of her intention to terminate her employment for Good Reason within sixty
(60) days after the act or omission which constitutes Good Reason, and the
Company shall have thirty (30) days from such notice to remedy the condition, in
which case Good Reason shall no longer exist with regard to such condition. Any
failure to give such written notice within such period will result in a waiver
by the Executive of her right to terminate for Good Reason as a result of such
act or omission. Any termination hereunder shall occur within one hundred twenty
(120) days after the Good Reason event occurs.”  

      5. Except as set forth herein, the Agreement shall continue in full force
and effect in accordance with its terms.

     6. All questions concerning the construction, validity and interpretation
of this Amendment and the Agreement shall be construed and governed in
accordance with the laws of the State of New York, without reference to the
principles of conflict of laws thereof.

     7. This Amendment may be executed simultaneously in two or more
counterparts, any one of which need not contain the signatures of more than one
party, but all of which counterparts taken together will constitute one and the
same agreement.

-3-

--------------------------------------------------------------------------------



     IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of
the date and year first above written.

  XL CAPITAL LTD         By:           GUARANTORS:         XL INSURANCE
(BERMUDA) LTD   (formerly XL INSURANCE LTD)         By:           XL RE LTD    
    By:         READ, ACCEPTED & AGREED          
________________________________________     Name of Executive Officer          


 


-4-

--------------------------------------------------------------------------------



SCHEDULE 1

As of June 30, 2009, the following Executive Officers were parties to this Form
of Agreement:

Kirstin R. Gould
Celia R. Brown

--------------------------------------------------------------------------------